             Case 1:21-cv-00532-SAG Document 17 Filed 03/23/21 Page 1 of 1



United States District Court, District of Maryland
Carrasco v. M&T Bank
Case No.: 1:21-cv-00532
                                              EXHIBITS:

    Exhibit No.   Upload Date   Description

        1          3/2/2021     The Account Activation Letter

        2          3/2/2021     Debt Collection Letter, Dated November 5, 2020

        3          3/2/2021     Credit Agreement

        4          3/2/2021     Online Advertisement by M&T

        5           [N/A]       [reserved]

        6          3/23/2021    Account activation letter, colorized

        7          3/23/2021    Equifax Credit Report Dated 3/22/2021

        8          3/23/2021    M&T Bank Visa Credit Account Payoff Certificate – Dated 3/23/2021

        9          3/23/2021    Amerisave Mortgage Credit Score disclosure report dated 7/16/2021

        10         3/23/2021    M&T Bank Visa Credit Card Agreement

        11         3/23/2021    Dispute notice sent to M&T Bank dated 12/30/2020. M&T confirmed receipt
                                of the dispute notice on 12/31/2020. Emails are included at the end of the
                                exhibit.

        12         3/23/2021    Emails all.

        13         3/23/2021    Transunion credit report dated

        14         3/23/2021    M&T Customer Profile for Bryce Carrasco.

        15         3/23/2021    M&T Account Profile for credit card account ending 6414.

        16         3/23/2021    M&T Credit Card Application, Original Document.




1
